Citation Nr: 0914867	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to February 
1964.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2007 rating decision of the VA Regional 
Office (RO) in Waco, Texas that denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to 
service.

2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on March 14, 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also generally advised of how 
disability ratings and effective dates would be assigned, if 
service connection was granted.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The Veteran submitted a private treatment record 
dated February 2002 and he was afforded a VA medical 
examination on November 20, 2007.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service treatment records make no reference to hearing 
loss or tinnitus in either ear.  Service treatment records 
include an enlistment examination, dated April 5, 1960, which 
provides whisper test results; an audiological test chart 
showing results in graph form, dated May 31, 1960; a periodic 
examination, dated May 10, 1963, which includes audiometric 
testing results; a hearing conservation report, dated August 
21, 1963, which includes audiometric testing results; general 
treatment records dated June 1962 that note an ear infection 
and diagnose left otitis externa; and a separation 
examination, dated January 23, 1964, which includes 
audiometric testing results.  The enlistment examination, 
hearing conservation report, and separation examination all 
show that the Veteran's hearing was within normal limits.  
The Board is unable to consider the May 1960 graph results 
because the graph is not accompanied by numerical results.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Veteran's 
service medical records provide probative evidence against 
his claims.

The Veteran submitted records from a private provider titled 
Audiometric Case History and Tests, dated February 2002.  
Pure tone threshold measurements are included, but only in 
graphical, rather than numerical, format.  The Board may not 
use the results from that testing when evaluating the 
Veteran's level of auditory impairment because the graph is 
not accompanied by numerical results.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).

The Veteran had a VA audiological evaluation in November 
2007.  The audiologist did not review the claims file.  On 
examination, the auditory thresholds of the right ear at 500, 
1000, 2000, 3000, and 4000 HZ, were 10, 20, 60, 70, and 90 
decibels, respectively.  The average decibel from 1000 HZ to 
4000 HZ was 60.  The auditory thresholds of the left ear at 
500, 1000, 2000, 3000, and 4000 HZ, were 10, 30, 60, 60, and 
65 decibels, respectively.  The average decibel from 1000 HZ 
to 4000 HZ was 54.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 84 
percent in the left ear.  Current bilateral hearing loss is 
shown as the Veteran has 3 auditory threshold readings of 25 
or greater in each ear.

A different VA examiner reviewed the Veteran's claims file 
and the VA audiologist's test results.  He indicated that the 
Veteran reported significant military noise exposure from a 
combination of firing weapons during basic training and then 
from jet aircraft while working in the hangers.  The Veteran 
stated that ear protection was not provided.

The Veteran indicated that after service, he worked for a 
year or two doing construction work consisting of highway 
construction work.  After that time, he worked as a meat 
cutter but worked mostly in management.  He also indicated 
periodic recreation shooting and deer hunting.

He reported a 30 year history of bilateral progressive 
hearing loss and a 10 year history of bilateral recurrent 
tinnitus.  His tinnitus occurs on average once a week and 
lasts about five minutes.  The Veteran stated that the 
tinnitus has been progressively worse over a 10 year period 
of time.  He further indicated that he has worn hearing aids 
for approximately 15 years.

The otology examination showed normal external auditory 
canals and tympanic membranes.  The audiogram showed 
bilateral sensorineural hearing loss.

The examiner stated that he reviewed the claims file, 
including service medical records and the private audiogram 
from 2002.  He stated that the service treatment records were 
negative for hearing loss and tinnitus.  He also noted that 
the Veteran had only a whisper test done at enlistment, but 
that other audiometric testing completed throughout his 
military career showed completely normal audiometric 
thresholds with absolutely no threshold shifts noted at any 
time.  

Also, at separation from service, the Veteran had normal 
audiometric thresholds recorded at all frequencies between 
500Hz and 6000Hz.  He emphasized that the Veteran had no 
significant threshold shifts recorded at any frequency at 
that time.  Additionally, the examiner stated that the 
Veteran did not indicate any hearing loss or tinnitus on his 
historical standard Form 88.

The examiner diagnosed the Veteran with bilateral high 
frequency sensorineural hearing loss and bilateral recurrent 
tinnitus.  In the opinion, the examiner stated that the 
Veteran had significant military noise exposure, but that 
there is clear and convincing evidence within the service 
medical records that his hearing acuity was not affected by 
his military noise exposure.  The completely normal 
audiometric thresholds recorded throughout military service, 
including separation from service, indicate that the 
Veteran's decline in auditory acuity occurred subsequent to 
separation from service.  Therefore it is the examiner's 
opinion that the Veteran's hearing loss and tinnitus would 
not be related to military service or military noise exposure 
or acoustic trauma, thus weighing against the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

More importantly, the Veteran reported during his November 
2007 VA examination that he had suffered progressive hearing 
loss for 30 years and had been wearing hearing aids for 15 
years.  However, no evidence was provided showing treatment 
for hearing loss or prescription of hearing aids between 
separation from service in February 1964 and February 2002.  
This 38-year period between service and his first complaint 
or evidence of bilateral hearing loss and tinnitus provides 
highly probative evidence against the claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Since the Veteran has failed to provide evidence showing a 
nexus between his bilateral hearing loss and tinnitus and 
military service, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


